TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00148-CV





Ex Parte:  Stephen James Devine






HABEAS CORPUS APPLICATION FROM TRAVIS COUNTY






PER CURIAM

	Stephen James Devine petitioned this Court for a writ of habeas corpus. 
Subsequently, the Clerk received a letter from the parties stating that the dispute has been
resolved, relator has been released from custody, and the appeal is moot.
	The cause is dismissed as moot.

Before Justices Powers, Jones and B. A. Smith
Dismissed as Moot
Filed:   June 26, 1996
Do Not Publish